Title: To James Madison from Robert R. Livingston, 26 July 1804
From: Livingston, Robert R.
To: Madison, James



SirParis 26th. July 1804
A courier has just arrived from Russia. The emperor demands the fulfilment of certain secret articles in his treaty with France among which are compensation for the king of Sardinia the perfect independance of the Italian states the affairs of Germany to be regulated jointly between them and as a consequence of it the withdrawing the troops from Hanover or the Russian chargé d’affaires is to withdraw. This will either precipitate the attack on England which will not in all human probability succeed or induce the emperor to relinquish it and furnish an excuse for doing it and separating the army whose being together is not considered as without danger. I think a new war will take place on the autumn in which probably Prussia will be crushed. The emperor of Germany has not yet sent his credentials but as I conjectured waits the events. His not sending to the diet betrays that sentiment. Here matters are far from being tranquil. Whether a war will render them so or occasion an explosion is very doubtful. Nothing of what I write is known here yet so that I can form no judgement [of] the effect. In Spain these things may if well managed be turned to advantage. I am Dear Sir with the most respectful consideration Your most obt hum: Servt
Robt R Livingston
